Citation Nr: 0628093	
Decision Date: 09/08/06    Archive Date: 09/20/06

DOCKET NO.  04-04 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a condition claimed as 
a hole in the neck bone.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1958 through 
April 1961.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from a May 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  

The Board notes that the veteran has submitted a claim for a 
herniated disc.  As the condition claimed as a hole in the 
neck bone is the only issue perfected for appeal, the Board 
will consider this claim on the merits.  To the extent that 
the veteran's neck pain is attributed to his herniated 
cervical disc, the Board has referred this matter to the RO 
for further development.  


FINDINGS OF FACT

The veteran does not have a current diagnosis of a hole in 
the neck bone.


CONCLUSION OF LAW

A hole in the neck bone was not incurred in active service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veteran's Claims Assistance Act of 2000 (VCAA), the 
VA is required to notify the veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the veteran of the evidence the VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2005).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

While in the present appeal, the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate his claim for service connection, he was not 
provided with the notice of the type of evidence necessary to 
establish a disability rating or an effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran concerning these elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of 
the final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection.  Thus, any question as to the 
appropriate disability rating or effective date to be 
assigned is rendered moot.

In the instant case, the Board concludes that the RO letter 
sent in April 2003, (prior to the initial adverse decision in 
May 2003), adequately informed the veteran of the evidence 
and information (1) necessary to substantiate the claim; (2) 
that VA would seek to provide; and (3) that the veteran was 
expected to provide.  The letter also essentially told the 
veteran to submit any information or evidence in his 
possession.  The RO additionally requested that the veteran 
identify any relevant records and/or additional supporting 
information or evidence, and submit authorizations to the RO 
so that the RO could obtain the records or other evidence on 
his behalf.  In light of the foregoing, the Board finds that 
the VA's duty to notify has been fully satisfied with respect 
to the claim.

The Board further notes that the veteran's service medical 
records and private medical records have been obtained.  
Additionally, the veteran submitted numerous statements 
regarding his condition.  The veteran has not identified any 
further evidence with respect to his claim, and the Board is 
similarly unaware of any such evidence.  

Thus, the Board is satisfied that the originating agency 
properly processed the claim after providing the required 
notice and assistance, and that any procedural errors in the 
development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the claim.


Legal Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).




History and Analysis

The veteran contends that he incurred a neck disorder, which 
he claims as a hole in the neck bone, when a fellow soldier 
hit him in the back of the neck during a basic training 
exercise in 1958.

The veteran's enlistment examination and report of medical 
history, dated February 1958, noted no neck or neurological 
abnormalities.  The veteran's examination and report of 
medical history upon separation, dated January 1961, 
similarly indicated no neck or neurological abnormalities.  
The service medical records are also silent as to any 
complaints of, or treatment for, any neck pain, and do not 
contain any diagnoses of a hole in the neck bone.

The veteran submitted numerous private medical records and 
opinions in support of his claim.  While these records 
contain multiple diagnoses, including Meiniere's Syndrome, 
and a herniated disc with radiculopathy at C6-7, there is no 
current diagnosis of a condition of a "hole in the neck 
bone."  Moreover, any complaints of neck pain, or numbness 
and tingling in the upper extremities have been attributed to 
his herniated disc and cervical radiculopathy.  

While the veteran currently suffers from neck pain, there is 
no objective medical evidence of any current diagnosis of a 
hole in the neck bone.  Thus, in absence of a diagnosis of 
the claimed disability, there can be no valid claim.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).

Finally, the veteran contends that his current condition, 
claimed as a hole in the neck bone, was caused when he was 
accidentally hit in the back of the neck by another soldier 
during a field exercise.  As a lay person, the veteran lacks 
the capacity to provide evidence that requires specialized 
knowledge, skill, experience, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  If the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  

As there is no objective medical evidence of a current 
condition of a hole in the neck bone, the evidence does not 
show that the veteran has a disability related to, or 
incurred in service.  As there is not an approximate balance 
of positive and negative evidence regarding the merits of the 
appellant's claim that would give rise to a reasonable doubt 
in favor of the appellant, the benefit of the doubt rule is 
not applicable.  See 38 U.S.C.A. § 5170(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a condition claimed as a hole in the 
neck bone is denied.



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


